DUGRO, J.
During the trial the defendants obtained leave to withdraw a juror upon paying the costs and disbursements of the action up to date. They paid the costs and amended. A final judgment was obtained by the plaintiffs, who presented a bill of costs, from which, upon taxation, the clerk struck all items included in the costs paid as a condition of obtaining leave to amend. From an order made at special term affirming the taxation this appeal was taken.
The clerk’s action was proper. The items in question were finally disposed of by the order allowing the defendants to amend; they having paid the costs and amended. The order was an adjudication that the items covered by it belonged to the plaintiffs. They could not be again taxed in favor of either party. Seneca Nation v. Hawley, 32 Hun, 288; Provost v. Farrell, 13 Hun, 303. Order affirmed, with $10 costs and disbursements. All concur.